Exhibit 99.1 Contacts:Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earns $341,000 in Second Fiscal Quarter of 2014 Highlighted by Continued Credit Quality Improvements and Operating Efficiencies Vancouver, WA – October 29, 2013 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported net income of $341,000, or $0.02 per diluted share, in its second fiscal quarter ended September 30, 2013. This compares to net income of $1.6 million, or $0.07 per diluted share, in the preceding quarter and $1.8 million, or $0.08 per diluted share, in the second quarter a year ago. “Our second quarter profits are a result of our improved credit quality metrics and sound capital ratios, making Riverview profitable for the fifth consecutive quarter,” said Pat Sheaffer, Chairman and CEO. “Going forward we will continue to work on improving our asset quality and growing our loan portfolio, while looking for opportunities to grow our core customer deposits and build new client relationships in our existing footprint.” Second Quarter Highlights (at or for the period ended September 30, 2013) · Net income was $341,000, or $0.02 per diluted share · Net interest margin was 3.37% for the quarter · Nonperforming assets decreased $4.9 million during the quarter to $29.7 million (14.2% decline) · Classified assets decreased $1.2 million during the quarter to $58.6 million (2.0% decline) · Net charge-offs for the second quarter totaled just $1,000 compared to net recoveries of $554,000 in the preceding quarter and net charge-offs of $1.3 million in the second quarter a year ago · Core deposits were strong and accounted for 96% of total deposits · Capital levels continue to exceed the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 16.03% and a Tier 1 leverage ratio of 10.20% Credit Quality Classified assets decreased $1.2 million during the quarter to $58.6 million at September 30, 2013 compared to $59.8 million at June 30, 2013 and $103.3 million at September 30, 2012. The classified assets to total capital ratio decreased to 64.4% at September 30, 2013. “Our classified asset team has continued to make meaningful progress in reducing our level of problem assets, with nonperforming loans, real estate owned (“REO”) and net charge-offs improving during the quarter,” said Ron Wysaske, President and COO. “Our expectation is that classified assets will continue to decline in the fiscal year based on the significant amount of progress our team has made working on our existing problem assets.” Nonperforming loans declined $5.2 million during the quarter to $16.2 million, or 3.09% of total loans, at September 30, 2013 compared to $21.4 million, or 4.07% of total loans at June 30, 2013. The improvement was primarily due to a $4.0 million commercial real estate (“CRE”) loan in Portland that was paid down and returned to accrual status during the quarter. REO balances were $13.5 million at September 30, 2013 compared to $13.2 million at June 30, 2013 and $24.5 million at September 30, 2012.During the quarter, REO sales totaled $1.4 million with write-downs of $377,000 and additions of $2.1 million. Several additional REO properties, totaling $5.5 million, that were scheduled to close in the second fiscal quarter were delayed and are expected to close in the December quarter. RVSB Second Quarter Fiscal 2014 Results October 29, 2013 Page 2 “We continue to be aggressive in the marketing and pricing of our existing REO properties in an attempt to liquidate these properties quickly.Based on sales activity during the last six months, as well as pending sales activity, the updated pricing strategy appears to be working,” Wysaske concluded. As a result of significant improvement in credit quality, coupled with the decline in net loan charge-offs and substantial loan loss reserves already in place, Riverview recorded no provision during the second quarter.This compares to a $2.5 million provision recapture in the preceding quarter and a $500,000 provision for loan losses in the second quarter a year ago. The allowance for loan losses was $13.7 million at September 30, 2013, representing 2.62% of total loans and 84.67% of nonperforming loans. At June 30, 2013, the allowance for loan losses was $13.7 million, representing 2.61% of total loans and 64.03% of nonperforming loans. Riverview recorded $1,000 in net loan charge-offs during the second fiscal quarter, compared to a net recovery of $554,000 in the first fiscal quarter.Total net charge-offs during the last twelve months totaled $344,000. Balance Sheet Review Riverview’s performing loan portfolio increased by $2.8 million during the quarter. However, due to Riverview’s continued focus on reducing nonperforming and classified loan balances, total loans declined during the quarter.Net loans were $509.4 million at September 30, 2013 compared to $511.7 million at June 30, 2013 and $562.1 million at September 30, 2012. “We continue to look for ways to improve our lending infrastructure and improve efficiencies,” said Wysaske.“We recently reallocated internal staff to provide our lending teams with additional resources to improve our lending capacity. As classified loan balances continue to decline, we expect that our loan balance growth will continue to improve.” During the second fiscal quarter, new loan production totaled $27.5 million. The CRE loan portfolio totaled $293.9 million at September 30, 2013, of which 32% was owner-occupied and 68% was investor-owned. The CRE portfolio contained eight loans totaling $8.2 million that were nonperforming, representing 2.8% of the total CRE portfolio and 50.8% of total nonperforming loans. Total deposits increased $13.3 million to $672.8 million at September 30, 2013 compared to $659.5 million three months earlier. The Company’s focus remains on growing our low cost core customer deposits. Shareholders’ equity improved to $81.0 million at quarter-end, compared to $80.1 million three months earlier and $75.6 million a year earlier. Tangible book value per share increased to $2.45 per diluted share compared to $2.41 per diluted share at June 30, 2013 and $2.20 a year ago. In fiscal 2012, Riverview established a valuation allowance against its deferred tax asset. At September 30, 2013, the total valuation allowance was $15.7 million. The Company continues to review the deferred tax asset on a quarterly basis to determine the appropriate valuation allowance.Any future reversals of the deferred tax asset valuation allowance could decrease our income tax expense, and increase both after tax earnings and shareholders’ equity. Income Statement Riverview’s second quarter net interest income was $6.1 million compared to $6.2 million in the preceding quarter and $7.8 million in the second quarter a year ago.In the first six months of fiscal year 2014, the net interest income was $12.3 million compared to $15.9 million in the same period a year earlier. “Our margin remained under pressure during the quarter due to an increase in cash balances compared to a year ago, as well as the re-pricing of loans in the loan portfolio to the current lower interest rates,” said Wysaske. “We deployed over $30 million of cash in the last six months into our investment portfolio in order to help offset some of the impact from the continued low interest rates.” Riverview’s net interest margin was 3.37% in the fiscal second quarter compared to 3.51% for the preceding quarter and 4.31% in the fiscal second quarter a year ago. Non-interest income was $1.9 million in the second quarter compared to $2.2 million in the preceding quarter and $2.3 million in the second quarter a year ago. The decline from the year ago quarter was partly due to $232,000 in fees and service charges resulting from loan prepayment penalties in the second quarter a year ago.Asset management fees RVSB Second Quarter Fiscal 2014 Results October 29, 2013 Page 3 increased to $595,000 during the quarter compared to $504,000 in the same quarter a year ago as a result of an increase in assets under management at our Trust company. Non-interest expense decreased to $7.6 million in the second quarter of fiscal 2014 compared to $9.2 million in the preceding quarter and $7.8 million in the second quarter of fiscal 2013. REO expenses decreased $1.1 million compared to the preceeding quarter due to our lower REO balances and fewer writedowns. Capital and Liquidity Riverview continues to maintain capital levels in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 16.03% and a Tier 1 leverage ratio of 10.20% at September 30, 2013. As of September 30, 2013, the Bank had available total and contingent liquidity of more than $500 million, representing 64% of total assets. Included in the Bank’s total liquidity was more than $175 million of cash and short-term investments. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) September 30, June 30, September 30, March 31, Shareholders' equity $ Goodwill Other intangible assets, net Tangible shareholders' equity $ Total assets $ Goodwill Other intangible assets, net Tangible assets $ RVSB Second Quarter Fiscal 2014 Results October 29, 2013 Page 4 About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $789 million, it is the parent company of the 90 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 18 branches, including thirteen in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital, the amount of capital it intends to raise and its intended use of that capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its liquidity and earnings; the Company’s compliance with regulatory enforcement actions we have entered into with the OCC and the possibility that our noncompliance could result in the imposition of additional enforcement actions and additional requirements or restrictions on our operations; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2014 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Second Quarter Fiscal 2014 Results October 29, 2013 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) September 30, June 30, September 30, March 31, ASSETS Cash (including interest-earning accounts of $99,955, $96,110, $83,642 $ and $100,093) Certificate of deposits Loans held for sale Investment securities available for sale, at fair value Mortgage-backed securities held to maturity, at amortized Mortgage-backed securities available for sale, at fair value Loans receivable (net of allowance for loan losses of $13,696, $13,697, $20,140, and $15,643) Real estate and other pers. property owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Core deposit intangible, net 39 49 66 Bank owned life insurance TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES: Deposit accounts $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Junior subordinated debentures Capital lease obligation Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - Common stock, $.01 par value; 50,000,000 authorized, September 30, 2013 - 22,471,890 issued and outstanding; June 30, 2013 – 22,471,890 issued and outstanding; September 30, 2012 - 22,471,890 issued and outstanding; March 31, 2013 – 22,471,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership trust ) Accumulated other comprehensive loss ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ RVSB Second Quarter Fiscal 2014 Results October 29, 2013 Page 6 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended Six Months Ended (In thousands, except share data)(Unaudited) Sept. 30, 2013 June 30, 2013 Sept. 30, 2012 Sept. 30, 2013 Sept. 30, 2012 INTEREST INCOME: Interest and fees on loans receivable $ Interest on investment securities-taxable 77 39 38 91 Interest on investment securities-non taxable - - 7 - 15 Interest on mortgage-backed securities 52 16 7 68 15 Other interest and dividends Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense Net interest income Less provision for loan losses - ) ) Net interest income after provision for loan losses NON-INTEREST INCOME: Fees and service charges Asset management fees Gain on sale of loans held for sale Bank owned life insurance income Other ) 21 ) 82 Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and depreciation Data processing Amortization of core deposit intangible 9 17 18 26 37 Advertising and marketing expense FDIC insurance premium State and local taxes Telecommunications 81 68 Professional fees Real estate owned expenses Other Total non-interest expense INCOME BEFORE INCOME TAXES 24 PROVISION (BENEFIT) FOR INCOME TAXES (1
